 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Criminal Division Chief

 4 CASEY BOOME (NYBN 5101845)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6627
 7        FAX: (415) 436-7234
          Email: casey.boome@usdoj.gov
 8
   Attorneys for United States of America
 9

10

11                                       UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN FRANCISCO DIVISION

14

15 UNITED STATES OF AMERICA,                         )   Case No. CR 18-568 CRB
                                                     )
16                          Plaintiff,               )   [PROPOSED] ORDER REVOKING
         v.                                          )   RELEASE AND ORDERING DETENTION
17                                                   )   OF LEMBRENT RUBIN PENDING TRIAL
     LEMBRENT RUBIN                                  )
18                                                   )
                            Defendant.               )
19                                                   )
                                                     )
20

21            On November 27, 2018, the government filed an Indictment charging the defendant with one
22 count of Robbery Affecting Interstate Commerce, in violation of 18 U.S.C. § 1951(a) and one count of

23 Brandishing a Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A).

24 The defendant made his initial appearance on November 28, 2018 and the government moved for

25 detention. After a detention hearing held on December 6, 2018, this Court ordered the defendant to be

26 released on conditions, including the condition that the defendant “shall not commit any federal state, or
27 local crime.” Dkt. No. 7.

28            On September 9, 2019, this Court was informed by the U.S. Pretrial Services Office that the


30
 1 defendant had been arrested by the Vallejo Police Department after an incident in which police alleged

 2 that the defendant had stolen a pharmaceutical delivery truck and fled from police before being arrested

 3 in possession of a loaded handgun. Dkt. No. 38. This Court later received an incident report from the

 4 Vallejo Police Department and a Felony Complaint filed by the Solano County District Attorney

 5 charging the defendant with vehicle theft and firearms charges in relation to the September 9, 2019

 6 incident.

 7          Under 18 U.S.C. § 3148(b)(1)(A), the Court “shall enter an order of revocation and detention if,

 8 after a hearing, the (Court) finds that there is probable cause to believe that the (defendant) has

 9 committed a Federal State, or local crime while on release . . .”

10          The Court held a hearing on October 21, 2019. The defendant was present and represented by

11 his attorney, Laura Robinson, and the government was represented by Assistant United States Attorney

12 Casey Boome. Pretrial Services recommended that the Court revoke the defendant’s release and order

13 him detained. After examining the documents in the case file and hearing proffers and arguments from

14 the parties, the Court finds that there is probable cause to believe that the defendant, Lembrent Rubin,

15 has committed a Federal, State, or local crime while on release. The Court further finds that the

16 defendant has failed to rebut the presumption that no condition or combination of conditions will assure

17 that the defendant will not pose a danger to safety of any other person or the community. See 18 U.S.C.

18 § 3148(b).

19          Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

20          (1) the defendant is committed to the custody of the United States Marshals Service for

21              confinement in a correctional facility;

22          (2) the defendant be afforded reasonable opportunity for private consultation with his counsel;

23              and

24 //

25 //

26 //
27 //

28 //

                                               2
     [PROPOSED] ORDER OF REVOCATION AND DETENTION
30
 1         (3) on order of a court of the United States or on request of an attorney for the government, the

 2             person in charge of the corrections facility in which the defendant is confined shall deliver

 3             the defendant to an authorized Deputy United States Marshal for the purpose of any

 4             appearance in connection with a court proceeding.

 5 IT IS SO ORDERED.

 6

 7 October 22, 2019                                     _______________________________
                                                        HON. SALLIE KIM
 8                                                      United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               3
     [PROPOSED] ORDER OF REVOCATION AND DETENTION
30
